Exhibit 3.a BARBARA K. CEGAVSKE Secretary of State 202 North Carson Street Carson City, Nevada 89701-4201 (775) 684-5708 Website: www.nvsos.gov Filed in the office of "&34,AK-(.3,-_L *040105* Document Number 20150250815-79 Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Barbara K. CCeeggayske Filing Date and Time Secretary of State 06/02/2015 12:51 PM Entity Number State of Nevada E0271482015-4 This document was filed electronically.) USE BLACK INK ONLY - DO NOT HIGHLIGHT 1. Name of ANFIELD ACQUISITIONS INC. Corporation: 2. Registered ABOVE SPACE IS FOR OFFICE USE ONLY Agent for Service of Process: (check FAA ❑ Commercial Registered Agent: INCORP SERVICES, INC. Name Noncommercial Registered Agent Office or Position with Entity only one box) (name and address below) OR (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office Street Address City Mailing Address (if different from street address) City 3. Authorized Stock: (number of Number of shares corporation is shares with Par value authorized to issue) par value: 75000000 per share: $ 0.001 4. Names and 1) JACOB R SOUTHWORTH Addresses of the Name Board of or Other Position with Entity Nevada Zip Code Nevada Zp Code Number of shares without par value: 0 DIrectorsarustees: (each ❑irector/Trustee must be a natural person at least 18 years of age: attach additional page if more than two directors/trustees) 5. Purpose: (optional: required only if Benefit Corporation status selected) , #1237 Street Address 2) Name Street Address The purpose of the corporation shall be: ANY LEGAL PURPOSE CHANDLER AZ 85225 City State Zp Code City State Zp Code 6. Benefit Corporation: (see instructions) ❑ Yes I declare, to the best of my knowledge under penalty of perjury, that the information contained herein is correct and acknowledge 7. Name, Address and Signature of Incorporator: (attach that pursuant to NRS 239.330, it is a category C felony to knowingly offer any false or forged instrument for filing in the Office of the Secretary of State. X JACOB R SOUTHWORTH JACOB R SOUTHWORTH additional page if more than one incorporator) 8. Certificate of Acceptance of Appointment of Registered Agent: Name Incorporator Signature , #1ddress City State Zp Code / hereby accept appointment as Registered Agent for the above named Entity. X INCORP SERVICES, INC. 6/2/2015 Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity Date Nevada Secretary of State N RS 78 Articles This form must be accompanied by appropriate fees. Revised 1-5-1 ARTICLES OF INCORPORATIONOFFIELD ACQUISITTONS.,FIRST.; Name of Colv?rationThe name of the Corporation is Ant.ield Acqt&itions, Inc. ("Corporation"). SECOND: Reeistcred Agent for Service ofPrtircessnarrie and :.›,ddress of thc Registered Agent for Service or Process is the following Commercial Agent:1n nip Services, Inc.2360 Corporate Circle, Suite 4W licAderson, NV 89074-7739THIRD: Purpose st_4.1 Rusines$The purpose of the Corporation is to engage in any lawful acr. or activity for which corporations may now ot lierearlor borzmized under the Nevada Revised. Statutes of the State of Nevada.The Corporation aball have all the powers of a corporation organized under the Nevada Revised Statutes..FOURTH: Capitol StockAuthorized Shares. The corporation shall !lave the. authority to s e one class of Connnon Stock.The total number of shares of Common Stocl, theCorporation is authorized to issue Seventy-Five uon (75,000(00) shares at 1,.00 I par value per share.EN.ettpt as otherwise provided in accordance with those Articles of Incorporation, the Common Stock shall have unlimited voting rights, with each share being entitled to one vote ind the rights to receive the net assets: of the Corporation upon dissolution, with each share participating on a pro rata basis,2.Preemptive Rights: Shareholders of the Corpoiaion have no preemptive rights to acquire additional slrare: of stock or stwurities convertible into shares of stock issued by the Corporation.3.Cumulative ',luting: Execpt as othemise required by applicable law, there shall be no cumulative voting on any matter brought to a vote of stockholders of the Corporation. FIFTH: Board of DireetorsTlhe following has been appointed director by the shareholder:Jacob R. Southworth, 777 W. Chandler 'Blvd., No 1237, Chandler, AZ 85225SIXTH: LWOW The liability0-f officers and directors of the Corporation shall be eliminated or limited to the West extent permitted by the Nevada Revised Statutes.if the Nevada Revised Statutes are amended to further eliminate or limit or authorize corporate action to iiirther eliminate or Erna the hardily of directors or officers, the liab y of directors and officers of the Corporation shall be eliminated or limited to the fullest extent permitted by the Nevada Revised Statutes, as so amended from time to time.SEVF,NTTI: IndemnificationExcept as prohibited bi law, every director and officer of the Corporation shall he entitled as a matter of right to be indemnifie4 by the Corporation against reasunableexpense and any liability paid or Metaled 'by such person in connection with any or threatened claim, action, suit or proceeding, civil, Cf ininai, admini3.tiatiVe. u L:.,atrve or oilier, whether brought by or in the right of the Corporation or otherwise, in which he or she may be involved, as a party or otherwise, by reason of such person being or having been a director or officer of the Corporation or by reason of thc fart that such person is or was serving at the request of the Corporation as a director, officer, employee. NI or other representative of the Corporation. Such indemnification shall include L ; to have expenses incurred by such person in connection with an action paid in advance by hte Corporation prior to final digmtitiort of such action, subject to such conditions as may he prescribed by law.EIGHTH: NIII1Te. address end signature of Incorporator declare, to the best of my knowlcd information contained herein is correct is a category C felony to knowingly oii Office of the Secretary of State.Dated: June 2.2815Ja•Cob R.&tahworthL:nder penalty of pOttr,,,,,-; that thethat pursuant to NRs 239.330, itor forged instrument for filing in the77W. Chandler Blvd., N. 1.237 Chandler„ 61, 85225 CORPORATE CHARTER I, BARBARA K. CEGAVSKE, the duly elected and qualified Nevada Secretary of State, do hereby certify that ANFIELD ACQUISITIONS INC., did on June 2, 2015, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on June 2, 2015. KvA, BARBARA K. CEGAVSKE Certified By: Electronic Filing Secretary of StateCertificate Number: C20150602-2081You may verify this certificateonline at http://www.nvsos.gov/
